DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 remain pending. Claims 1-2 and 5 have been amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel M. Gotkin on 4/19/2022

The application has been amended as follows: 
Claim 5 (Currently Amended) The autonomous driving control system as set forth in Claim 1, wherein: 
the plurality of electric power supplies includes a first electric power supply and a second electric power supply, 
the plurality of relays includes a first relay and a second relay on a first electric power supply side, a third relay and a fourth relay on a second electric power supply side, and a fifth relay connecting two of the electric power supply lines of two of the plurality of systems in parallel, the second relay and the first relay connected in this order between an output terminal of [a] the first electric power supply [of the plurality of electric power supplies] and a first power supply line of the electric power supply lines, the fourth relay and the third relay connected in this order between an output terminal of [a] the second electric power supply [of the plurality of electric power supplies] and a second power supply line of the electric power supply lines, the fifth relay connecting the first electric power supply line and the second electric power supply line in parallel, and 
the specific fault pattern includes one of: 
(a) a stuck-OFF state exists in at least one of the first relay and the third relay at output ends of the relay device; 
(b) a stuck-OFF state exists in at least one of the second relay and the fourth relay at output ends of the first electric power supply and the second electric power supply; and 
(c) a stuck-ON state occurs in the fifth relay.

	Allowable Subject Matter
Claims 1-5 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art (Nakajima) teaches detecting a fault in a relay for a circuit with a plurality of electric power supplies and a plurality of relays. The art, however, fails to teach all the limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664